DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 8 and 13-17 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 
The limitation in claim 8, “exposing said indicator plants to at least a sample of said carrier,” is not described in the specification in a way to enable one skilled in the art to use the invention. In reviewing the Wands factors for enablement (MPEP 2164.01 (a)) in view of claim 8: 
Breadth of claim: claim 8 requires the term “exposing” which is a broad term including all actions which to submit or make accessible to a particular action or influence (as defined by Webster). The breadth of the claim is thus far reaching and requires experiment to access the nature of what is “exposing” is in terms of the claim and disclosure.
The state of the prior art: within the prior art, there is no standard or generally understood one way to “expose” something to a plant. There are numerous ways to expose something to a plant such as injection, physical contact with leaves, with stems, or with roots, growing something in the same area as a plant, etc. Thus, it is not known which technique “exposing” is in terms of the claim and disclosure.
The level of ordinary skill in the art: As stated above there is not standard or generally understood one way to “expose” something to a plant. Simply claiming to “expose” does not provide one of ordinary skill in the art to know how to go about “exposing” in terms of the claim and disclosure.
The amount of direction provided by the inventor: the only direction provided by the inventor is to “expose” a carrier to the indicator plants. As stated above “expose” is a broad term including all actions which to submit or make accessible to a particular action or influence (as defined by Webster). The inventor provides no direction as to what particular action is needed to carry out “exposing” within the method as claimed and disclosed.
The quantity of experimentation needed to make or use the invention based on the content of the disclosure: given that the only direction provided is to “expose” a carrier to the indicator plants, and “expose” being a term that includes all actions which to submit or make accessible to a particular action or influence, the quantity of experimentation needed would be to attempt every possible way to expose a carrier to a plant. Only some of which include injection, physical contact with leaves, with stems, or with roots, growing something in the same area as a plant, etc.
The limitation in claim 14, “wherein said plants are contacted by at least a sample of said carrier,” is not described in the specification in a way to enable one skilled in the art to use the invention. Similar to the issue with claim 8 described above, there is no description as to what “contacted” actually involves and how the step of “contacting” is practiced. In reviewing the Wands factors for enablement (MPEP 2164.01 (a)) in view of claim 14:
 Breadth of claim: claim 8 requires the term “contacting” which is a broad term meaning to bring into contact (verb) and a union or junction of surfaces (noun) (as defined by Webster). The breadth of the claim is thus far reaching and requires experiment to access the nature of what is “contacting” is in terms of the claim and disclosure.
The state of the prior art: within the prior art, there is no standard or generally understood one way to “contact” something to a plant. There are numerous ways to expose something to a plant such as injection, physical contact with leaves, with stems, or with roots, growing something in the same area as a plant, etc. Thus, it is not known which technique “contacting” is in terms of the claim and disclosure.
The level of ordinary skill in the art: As stated above there is not standard or generally understood one way to “contact” something to a plant. Simply claiming to “contact” does not provide one of ordinary skill in the art to know how to go about “contacting” in terms of the claim and disclosure.
The amount of direction provided by the inventor: the only direction provided by the inventor is to “contact” a carrier to the indicator plants. As stated above “contact” is a broad term meaning to bring into contact (verb) and a union or junction of surfaces (noun) (as defined by Webster). The inventor provides no direction as to what particular action is needed to carry out “contacting” within the method as claimed and disclosed.
The quantity of experimentation needed to make or use the invention based on the content of the disclosure: given that the only direction provided is to “contact” a carrier to the indicator plants, and “contact” being a term that broadly includes any way to bring into contact/a union of surfaces, the quantity of experimentation needed would be to attempt every possible way to contact a carrier to a plant. Only some of which include injection, physical contact with leaves, with stems, or with roots, growing something in the same area as a plant, etc.
The limitation in claim 15, “wherein said indicator plants are exposed to at least a sample of the carrier,” is not described in the specification in a way to enable one skilled in the art to use the invention. See the above Wands Factor breakdown with regard to claim 8 as it claim 15 also relates to the language “exposed.”
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 8 and 13-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term "exposing" in claim 8 and “exposed” in claim 15 are relative terms which renders the claim indefinite.  The term "exposing/exposed" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. It is unclear what the metes and bounds of this term are. As stated above, simply being exposed to something is not a limiting claim. As described above, a parallel example would be that a human is exposed to pathogens every day at any time simply by living their life. That being said, a plant is exposed to pathogens simply by existing in a growing environment as a plant. Therefore, making it unclear as to what exactly the limitations of the claim are. Further, it is unclear if the carrier is just needed to touch the indicator plants, is the carrier injected into the indicator plant, etc. and the Specification does not provide any explanation of how that happens.
The term “contacted” in claim 14 is a relative term which renders the claim indefinite. The term “contacted” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Similar to the rejection regarding the word “exposed,” it is unclear what the metes and bounds of this term are. As stated above, simply being exposed to something is not a limiting claim. As described above, a parallel example would be that a human is exposed to pathogens every day at any time simply by living their life. That being said, a plant is exposed to pathogens simply by existing in a growing environment as a plant. Therefore, making it unclear as to what exactly the limitations of the claim are. Further, it is unclear if the carrier is just needed to touch the indicator plants, is the carrier injected into the indicator plant, etc. and the Specification does not provide any explanation of how that happens.
The term “reaction” in claims 8, 14, and 15 is a relative term which renders the claim indefinite. The term “reaction” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. The term reaction is an extremely vague term that is not given any definition within the specification. “A reaction” by the indicator plants could be the plant growing taller, the plant sprouting new leaves/flowers, the plant getting sick, the plant dying, etc. This term gives no indication of what the scope of the term is to one of ordinary skill in the art and how this said “reaction” demonstrates the presence of a particular pathogen in a carrier.
Claims 8 and 13-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential steps, such omission amounting to a gap between the steps.  See MPEP § 2172.01.  The omitted steps are: the method is supposedly “a method for demonstrating the presence of a particular pathogen in a carrier,” but nowhere in the method is there a step that actually demonstrates the presence of a particular pathogen in a carrier. Claims 8, 14, and 15 merely recites: “monitoring said indicator plants for a reaction to the pathogen, thereby indicating the presence or absence of the pathogen in said carrier” which is a step that is not demonstrating the presence of a pathogen in a carrier for the reasons above regarding the unclear meaning of the word “reaction.” This term gives no indication of what the scope of the term is to one of ordinary skill in the art and how this said “reaction” demonstrates the presence of a particular pathogen in a carrier. It is unclear how this method can be a method for demonstrating a presence of a pathogen in a carrier when a step of actually demonstrating the pathogen is not recited.
Allowable Subject Matter
Claim 8 and 13-17 may be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(a), 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
Response to Arguments
Applicant's arguments filed 08/18/2022 with respect to the 112b rejection of the language “exposed” and “contacted” have been fully considered but they are not persuasive.
Applicant’s arguments regarding the 112b rejections for the terms “exposed” are not found persuasive. As stated above in the 112b rejections, this word is a relative term and the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. And all living things are naturally exposed to all kinds of pathogens, so simply stating the plant is exposed to a carrier does not make clear what is meant by “exposing.” It is unclear if the carrier is just needed to touch the indicator plants, is the carrier injected into the indicator plant, etc. and the Specification does not provide any explanation of how that happens. This argument also applies to the alternative language used in claim 14 of “contacted.” To further explain the issues with this language, several 112a rejections have been added above and thus this Office Action is Non-Final.
Applicant’s arguments, see Page 7-8 of Remarks, filed 08/18/2022, with respect to the 112b rejection of the language “susceptible, “sensitive,” and “increased sensitivity” have been fully considered and are persuasive.  The rejections regarding that specific language only has been withdrawn. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MEGAN J MORONEY whose telephone number is (571)272-5890.  The examiner can normally be reached on Monday-Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Josh Huson can be reached on 571-270-5301.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/M.M./Examiner, Art Unit 3642                                                                                                                                                                                                        
/JOSHUA D HUSON/Supervisory Patent Examiner, Art Unit 3642